In The

                           Court of Appeals

                Ninth District of Texas at Beaumont

                          __________________

                         NO. 09-20-00037-CV
                         __________________

        GULF COAST FIBER SERVICES, LLC, Appellant

                                   V.

                BMF DRILLING, LLC, Appellee
__________________________________________________________________

            On Appeal from the 410th District Court
                  Montgomery County, Texas
                 Trial Cause No. 18-09-12951-CV
__________________________________________________________________

                     MEMORANDUM OPINION

     This appeal arose from a lawsuit filed by BMF Drilling, LLC, (BMF)

to collect a debt over the work it performed on a construction project

where BMF buried around 10,000 linear feet of 2 inch and smaller

conduit at the defendant, Gulf Coast Fiber Services, LLC’s, request. Gulf

Coast responded to the suit by filing an answer that included several

affirmative defenses and a counterclaim, which alleged that BMF is the

party who first breached the parties’ written agreement.

                                   1
     The parties tried the case before a jury, which found: (1) Gulf Coast

“fail[ed] to comply with the Agreement”; (2) “BMF fail[ed] to comply with

the Agreement”; (3) BMF “failed to comply with the Agreement first”; (4)

BMF’s “failure to comply was not excused”; and (5) BMF “substantially

perform[ed] all of its obligations in the Agreement.” As to damages, the

jury awarded BMF $17,409 in compensation for the work BMF performed

based on its finding that BMF substantially performed its obligations

under the Agreement. Additionally, the jury found the attorneys for each

party was entitled to recover a reasonable amount on that party’s

respective claim seeking to recover for attorney’s fees. 1

     When the jury announced its verdict, neither party pointed out to

the trial court the conflict that existed between the jury’s findings on the

breach of contract questions and the substantial performance questions

before the trial court discharged the jury from its duties to the court. That

said, after the trial court discharged the jury, Gulf Coast filed a motion

for JNOV, which extended the time Gulf Coast had to file its notice that

it wanted to appeal. Gulf Coast later filed a timely notice of appeal.




     1We   rounded all amounts referenced in the opinion to the nearest
dollar.
                                     2
     In three appellate issues, Gulf Coast argues the trial court erred in

rendering judgment that favors BMF. First, Gulf Coast argues the trial

court erred in relying on the jury’s finding of substantial performance in

its judgment, findings based on jury questions seven and eight, when in

other findings the jury found BMF breached the Agreement first, that its

breach was material, and that BMF’s breach was unexcused. Second,

Gulf Coast argues the evidence is legally and factually insufficient to

support the jury’s award of $17,409 in damages. According to Gulf Coast,

BMF’s evidence is insufficient because it failed to introduce evidence

establishing what the reasonable costs were to repair and correct the

errors the jury determined existed with the work it completed at Gulf

Coast’s request. Third, Gulf Coast argues the trial court erred in

awarding BMF attorney’s fees for two reasons, first because BMF was

not the prevailing party in the trial given the jury’s answers to the

questions that BMF breached the Agreement and that its breach was

unexcused, and second because under the terms of the written

Agreement, BMF’s waived its right to sue Gulf Coast on a claim seeking

to recover attorney’s fees.




                                    3
     As to Gulf Coast’s argument that BMF cannot recover based on the

jury’s answers to the questions the trial court submitted to the jury, we

conclude Gulf Coast failed to preserve its complaint about the conflict

between the jury’s answer to the breach of contract issues and the

substantial performance issue for the purpose of having the argument

reviewed in its appeal. As to remaining arguments Gulf Coast relies on

to support the issues it raises in the appeal, we conclude its arguments

lack merit. For the reasons explained below, we conclude the trial court’s

judgment should be affirmed.

                               Background

     Gulf Coast—a company that bores horizontal holes under the

ground—was hired by a commercial telecommunications company to

place a fiber-optic cable within an easement and underground. Gulf Coast

subcontracted some of its work to BMF, a company that specializes in

horizontal-directional drilling. While Gulf Coast and BMF signed a

written agreement (Agreement), the Agreement is incomplete as it

reflects other documents are incorporated in the Agreement by reference.

Based on the Agreement’s terms, the Agreement includes the “Prime

Contract between the Owner and Contractor as well as, and including,


                                    4
any and all other documents, drawings and specifications enumerated

therein[.]” But even though the Agreement references several other

documents, none of the documents referenced in the Agreement were

admitted into evidence during the trial. For instance, the evidence the

jury considered did not include the Prime Contract, the drawings, or the

specifications, evidence that possibly might have identified and detailed

the requirements that Gulf Coast (and its subcontractors) were required

to follow in performing the work. These details might have included

details like how deep the horizontally drilled holes had to be drilled,

whether the depths of the holes were required to be uniform throughout

their length, or whether the conduit, after it was placed inside the holes,

had to be protected from mud (or if infiltrated with mud, cleaned out). As

to these types of details, Gulf Coast’s Agreement is also silent. Instead,

BMF’s Agreement with Gulf Coast apparently contemplated the details

would be specified in written authorizations Gulf Coast provided BMF to

perform the work Gulf Coast subcontracted out. As to the written

authorizations, the Agreement states: “Upon execution of this

Agreement, [Gulf Coast] will, from time to time, issue to [BMF] written

authorizations to proceed with specific work, at a certain price and upon


                                    5
such other terms and conditions [as] may be set forth in a purchase order

(hereinafter ‘Purchase Order’).” (emphasis added).

      But in the trial, Gulf Coast never introduced any of the written

authorizations into evidence. Nor did it introduce any of the other

extrinsic documents that we mentioned before that might have specified

details pertinent to BMF’s work, such as (1) how deep it was required to

drill the horizontally drilled holes; (2) whether the holes were to be drilled

at uniform depths; and (3) whether BMF had to protect the conduit from

being infiltrated by mud or to clean the mud out should mud enter the

conduit on being inserted into the holes.

      BMF worked for Gulf Coast for around four months before Gulf

Coast terminated BMF from the fiber-optic cable project, ending the work

BMF performed for Gulf Coast as of early July 2018. When BMF did

perform its work on the project, Gulf Coast’s onsite supervisor, Ryan

Pemberton, supervised BMF’s work. Pemberton, however, did not testify

in the trial. Instead, Gulf Coast presented its case through one of its

owners and its Director of Operations, Earl Epps.

      According to Epps, shortly after BMF started the project, Gulf

Coast began complaining that it was finding mud in conduit that BMF


                                      6
had laid in the horizontally drilled holes that it drilled. And according to

Epps, about a month after BMF began its work, Gulf Coast (apparently

though Pemberton) began to complain the conduit that BMF had inserted

into the holes needed to be deeper and that some of the conduit had

become infiltrated with mud. Lee Winters, the owner of BMF,

acknowledged that BMF had on about five occasions borrowed Gulf

Coast’s air compressor to correct problems that Gulf Coast identified

regarding mud it found in conduit that BMF inserted in holes. However,

when Winters was asked how deep the Agreement required the fiber-

optic cable to be buried, he testified: “There’s no industry standard for

depth.” And when asked whether Epps told BMF the conduit was to be

buried at least three feet deep, Winters testified: “I don’t recall that. It -

- there is no contract document stating that.” Winters also said that when

the job started, Pemberton didn’t tell him the holes needed to be drilled

to at least a three-foot depth.

      Over the four months BMF worked on the project, it submitted

eight invoices to Gulf Coast, which total $90,950 for its work. Of these,

Gulf Coast paid the first five invoices it received in full. But even though

Gulf coast paid the first five invoices, Earl Epps testified Gulf Coast did


                                      7
so only because Gulf Coast “believe[d] that everything had been properly

done.” He claimed that after Gulf Coast paid the invoices, it discovered

the deficiencies with BMF’s work. According to Epps, after Gulf Coast

terminated BMF, it used its own employees to correct some of BMF’s

work and hired outside contractors to correct what Epps described as

other work BMF performed that failed to comply with the specifications

in the Agreement Gulf Coast had with BMF. So while it’s undisputed that

Gulf Coast paid BMF $48,357 for its work, it’s also undisputed that Gulf

Coast refused to pay BMF for the balance of the work it completed in the

three invoices in evidence that represent an additional $42,592 of work if

payable under the Agreement based on Winters’ testimony about the

work BMF completed on the fiber-optic cable project before it was

terminated from all Gulf Coast’s projects in July 2018.

     During the trial, Epps described how he determined that Gulf Coast

owed BMF nothing more for the work BMF performed under the invoices

Gulf Coast refused to pay. According to Epps, of the total BMF charged

for its work, $90,950, BMF performed only about 53 percent of the work

properly—an amount that equaled exactly what Gulf Coast had already

paid BMF, $48,357. Since Gulf Coast determined that it paid BMF what


                                    8
it owed, Epps decided Gulf Coast owed BMF nothing more when, in July

2018, he notified BMF of Gulf Coast’s decision to terminate the parties’

Agreement.

      In September 2018, BMF sued Gulf Coast alleging it owed BMF the

remaining $42,592 that it had not paid BMF for its work. In its petition,

BMF alleged that Gulf Coast failed to pay the last three of its eight

invoices on the fiber-optic project. In BMF’s live pleading, which BMF

filed months before the trial, BMF alleged that if it was not entitled to

the full amount owed under the Agreement with Gulf Coast, it was

entitled to be paid what it billed less the cost to correct any non-

conforming work since it substantially performed the work Gulf Coast

requested of it on the project. Specifically, in its live petition, BMF alleged

that because it substantially performed its obligations under its

Agreement with Gulf Coast it was “entitled to full payment of the

contract sum min[us] the cost of completion or remediation.”

      In Gulf Coast’s response to BMF’s live pleading, Gulf Coast

asserted a general denial and a laundry list of affirmative defenses, but

most of its defenses are irrelevant to the issues Gulf Coast has raised in

its appeal. That said, in its live pleading, Gulf Coast asserted BMF’s


                                      9
“prior material breach of the contract for construction services” excused

its obligation to pay BMF any additional consideration for any work it

completed under the Agreement.

     Turning to Gulf Coast’s arguments supporting it claim of excuse,

we observe that at two different points in the trial, Gulf Coast failed to

preserve the arguments it presents in its brief for the purpose of its

appeal. First, when the parties objected to the charge, Gulf Coast’s

attorney failed to object to the predicate instruction that accompanied

BMF’s substantial performance question (Question 7). The predicate to

Question 7 instructed the jury that if it answered “No” to the question

that asked the jury to decide if BMF’s failure to comply with the

Agreement (Question 5) was excused, to answer Question 7. 2 Second,

when the jury returned with its verdict, Gulf Coast failed to point out

that a fatal conflict existed between the jury’s answers to the questions

on the breach of contract questions (Questions 2, 3, and 5) and the jury’s

answer to the substantial performance question (Question 7). Even more,




     2Stated another way, the trial court conditioned the jury’s answer
to Question 7, the substantial performance question, on a “No” answer to
Question 5, the question asking whether BMF’s failure to comply with
the Agreement was excused.
                                    10
Gulf Coast failed to ask the trial court to instruct the jury further on

answering these four issues and to send the jury back to deliberate

further on its verdict.

     Several weeks later (but after the trial court had discharged the

jury) Gulf Coast filed a Motion for JNOV. In the motion, Gulf Coast asked

the trial court to disregard the jury’s answer to the substantial

performance question. In the Motion for JNOV, Gulf Coast argued the

jury’s answer to the substantial performance question was immaterial.

That was so, it argued, because the jury found that BMF breached the

contract first, that BMF’s breach was material, and that its breach was

unexcused. Gulf Coast argued the trial court should consider these as the

controlling findings and disregard the jury’s other finding inconstant

with these findings where the jury found BMF substantially performed

its obligations under the parties’ Agreement. Additionally, Gulf Coast

argued that BMF failed to meet its burden to prove what the reasonable

costs were to remedy “the defects due to BMF’s errors and omissions.”

Finally, Gulf Coast’s Motion for JNOV asked the trial court to disregard

the jury’s findings awarding BMF attorney’s fees for three reasons: first,

according to Gulf Coast, BMF did not prevail on its breach of contract


                                   11
claim; second, according to Gulf Coast, the Agreement allowed Gulf Coast

to “cancel and terminate the Agreement, without liability to [Gulf

Coast,]” a provision that Gulf Coast interprets as a waiver of BMF’s right

to recover attorney’s fees; and third, Gulf Coast claimed a party cannot

collect attorney’s fees when recovering on a claim of substantial

performance under Texas law.

     The trial court denied Gulf Coast’s motion and signed a judgment

awarding BMF $17,409. The trial court also awarded BMF $15,000 in

attorney’s fees, plus conditional awards of additional attorney’s fees the

trial court made contingent on BMF’s success if Gulf Coast pursued but

then lost in future appeals. 3 After the trial court signed the judgment,

Gulf Coast filed a post-judgment motion seeking to modify the judgment

the trial court signed. In the post-judgment motion, Gulf Coast argued

that a conflict exists between the jury’s findings on a cluster of issues that

addressed BMF’s breach of the Agreement (Questions 2, 3, and 5) and the

substantial performance question (Question 7). In its post-judgment




     3While the judgment awards attorney’s fees to Gulf Coast, BMF has

not challenged that award in the appeal. As to the award of attorney’s
fees, we express no opinion about whether Gulf Coast was (or was not)
entitled to an attorney’s fees award.
                                   12
motion, Gulf Coast noted that “it is factually and legally impossible that

[BMF] substantially performed [under the Agreement] given the [jury’s]

findings on Question Nos. 1-5.” In the same motion, Gulf Coast re-urged

the arguments that it raised earlier in its Motion for JNOV, claiming

BMF was not entitled to recover attorney’s fees.

                                 Analysis

                        Substantial Performance

     In Gulf Coast’s first issue, it argues that because the jury found

BMF failed to comply with material terms of the Agreement first and that

its failure to comply with the Agreement was unexcused, the trial court

should have disregarded the jury’s finding that BMF substantially

performed the Agreement when rendering judgment, which it concludes

should have caused the trial court to render judgment in favor of Gulf

Coast, not BMF.

     While the trial court could have chosen to resolve the conflict in the

jury’s findings in a manner that favored Gulf Coast, it did not. And Gulf

Coast’s failure to recognize the conflict between the jury’s findings on the

issues until after the trial court discharged the jury prevents this Court

from correcting the conflict on appeal. Had Gulf Coast brought the


                                    13
conflict in the findings to the trial court’s attention promptly when the

issue could have been addressed by the jury—meaning before the jury

was discharged—the trial court could have given the jury additional

instructions to guide its deliberations, and perhaps the jury with the

additional instructions could have answered the issues in a way that

would have been consistent. Then, the jury could have resolved the

conflict as the finder of fact. 4 But since Gulf Coast failed to point the

conflict in the findings out when it had an opportunity to correct the

problem, its sole remedy now is to prove the record conclusively

established that BMF breached a material term of the contract, that BMF

breached the contract first, and that BMF’s breach was unexcused.

     Gulf Coast does raise those arguments in its appeal, noting that

under Texas law, “a party to a contract who is himself in default cannot

maintain a suit for its breach.” 5 But the fact the jury return findings in

Gulf Coast favor does not conclusively establish the elements required to




     4See  Los Compadres Pescadores, L.L.C. v. Valdez, 622 S.W.3d 771,
787-88 (Tex. 2021) (“Because Los Compadres did not object to the jury’s
allegedly conflicting answers before the trial court discharged the jury, it
cannot now complain that the conflicting answers undermine the
judgment based on the jury’s verdict.”).
     5Dobbins v. Redden, 785 S.W.2d 377, 378 (Tex. 1990) (per curiam).

                                   14
prove BMF defaulted on its obligations given that the same jury found

BMF substantially performed its contractual obligations except for minor

variances to Gulf Coast. When the case involves a construction contract,

as is the case here, a contractor who hasn’t fulfilled the obligations of his

contract may still “sue on the contract, but his recovery is decreased by

the cost of remedying those defects for which he is responsible.” 6 The trial

court relied on that theory in rendering the judgment in BMF’s favor that

Gulf Coast complains about in its appeal.

      In part, Gulf Coast argues the findings the jury returned on the

cluster of issues tied to BMF’s breach of the Agreement (Questions 2, 3,

and 5) are in fatal conflict with the jury’s answer to the substantial

performance question, Question 7. We agree with Gulf Coast that the

findings on the cluster of breach of contract issues that favor Gulf Coast

and the substantial performance issue that favors BMF fatally conflict.

But Gulf Coast failed to point out the conflict promptly before the jury

was discharged when it was before the trial court. It’s settled that a

party’s failure to point out a conflict in a jury’s findings to the trial court




      6Vance v. My Apartment Steak House of San Antonio, Inc., 677
S.W.2d 480, 482 (Tex. 1984).
                                15
in a timely manner prevents the party from complaining later “that the

conflicting answers undermine the judgment based on the jury’s

verdict.” 7 To the extent Gulf Coast complains that findings the jury

returned on the breach of contract issues and the substantial

performance issue are in conflict, we hold it waived its complaint by

failing to point the problem out to the trial court in a timely manner.

                      Legal and Factual Sufficiency

     Although Gulf Coast included some arguments complaining about

the insufficiency of the evidence with the arguments it included with its

first issue, for convenience we will address all legal and factual

sufficiency arguments in discussing Gulf Coast’s second issue. We

address Gulf Coast’s legal sufficiency arguments first since Gulf Coast

preserved those arguments by filing a Motion for JNOV.

     On appeal, Gulf Coast argues the evidence admitted in the trial

conclusively establishes that BMF breached the material terms of the

Agreement first and without excuse. We disagree. At trial, Gulf Coast

argued BMF breached material terms of the parties’ Agreement by failing

to bury the conduit to specified depths, failing to provide Gulf Coast with


     7Valdez,   622 S.W.3d at 787-88; Tex. R. App. P. 33.1(a).
                                   16
the location of the conduit after burying it, and by failing to keep the

buried conduit clear of debris. But we find nothing in the four corners of

the Agreement that specifies how deep BMF was to bury the conduit,

whether BMF was to keep the conduit free of mud, or whether BMF was

to clean the mud from the conduit after inserting it into a hole. And we

find no other written documents, such as purchase orders or written

authorizations that required it to do so either. And while their possibly

might have been specifications like the ones Epps testified about in some

of the documents referenced in the Agreement, Epps never identified

what document the specifications were in, nor did Gulf Coast’s attorneys

bother to introduce the written specifications that controlled BMF’s work

into evidence during the trial.

     The Agreement references several documents as “Subcontract

Documents” that possibly contained specifications requiring Gulf Coast’s

subcontractors to bury conduit to specified depths and likely contained a

number of other requirements relevant to BMF’s work. The Agreement

specified the Subcontract Documents “consist of:

  (1) this Agreement;
  (2) the Prime Contract;
  (3) Extra Work Orders generated subsequent to the execution of
      the Agreement;
                                   17
  (4) Purchase Orders as may be generated from time to time; and
  (5) Modifications to this subcontract issued after execution of this
      Agreement.”

     In legal terms, the Agreement BMF signed with Gulf Coast is

integrated only as to the matters the Agreement addressed. 8 That said,

the Agreement’s terms don’t address the depth of the conduit, whether

BMF was required to prevent debris from entering the conduit after

running the conduit into the horizontally drilled holes, or whether BMF

was responsible for paying to clean out the mud from contaminated lines

after running the conduit into a hole. And the evidence the parties

provided the jury did not include the written work authorizations that

Gulf Coast’s Agreement contemplated, any purchase orders, or other

documents specifying the details like those Epps described when

explaining what he expected of BMF. But given the fact the Agreement

does not specify the depth of the holes or the details relevant to the issues

in dispute together with the failure of the parties to develop a record that

includes the documents referenced in the Agreement, we cannot now say




     8See    West v. Quintanilla, 573 S.W.3d 237, 244 (Tex. 2019)
(explaining that although a partially integrated contract is “complete and
final as to its subject matter, it does not purport to address or supersede
agreements related to other matters”).
                                      18
that Epps’ testimony conclusively established BMF’s failure to bury the

conduit to the depths Epps described, to keep the conduit clean, and to

clean the mud out of the conduit were material breaches of the terms of

the parties’ Agreement as a matter of law.

     Next, Gulf Coast argues the evidence is legally insufficient to

support the jury’s finding that BMF substantially performed its

Agreement with Gulf Coast and is legally insufficient to support the jury

award of $17,409 in damages based on the jury’s finding of substantial

performance. The test for legal sufficiency is “whether the evidence at

trial would enable reasonable and fair-minded people to reach the verdict

under review.”9 In reviewing for legal sufficiency, we “must credit

favorable evidence if reasonable jurors could, and disregard contrary

evidence unless reasonable jurors could not.” 10

     Here, there were no objections to the charge over the definitions

accompanying the question on substantial performance (Question 7). The

instruction tied to Question 7 advised the jury that

     [t]he term substantial performance, as used in the charge,
     means that there has been no willful departure from the
     terms of the agreement and no omission in essential points

     9Del Lago Partners, Inc. v. Smith, 307 S.W.3d 762, 770 (Tex. 2010).
     10City of Keller v. Wilson, 168 S.W.3d 802, 827 (Tex. 2005).

                                    19
     and that the agreement has been honestly and faithfully
     performed in its material and substantial particulars and the
     only variance from the strict and literal performance consists
     of technical or unimportant omissions or details.

Without an objection to a definition in a charge, we measure the evidence

admitted in the trial against the charge and decide whether legally

sufficient evidence supports the jury’s finding on the issue the appellant

is challenging in the appeal. 11

     At trial, the jury heard Lee Winters, BMF’s owner, and Earl Epps,

Gulf Coast’s Director of Operations, address their respective expectations

about BMF’s work under the Agreement. The Agreement required Gulf

Coast to pay BMF a unit price for each linear foot of conduit BMF buried

underground. Winters testified that Gulf Coast gave BMF project sheets,

sheets in which Gulf Coast designated where the conduit was to be

buried. While the project sheets are in evidence, they lack specifications

identifying how deep the conduit had to be buried, they do not specify

whether BMF is to clean the conduit or to protect its worksite to prevent

the conduit from being contaminated with mud, and we find nothing in




     11See   St. Joseph Hosp. v. Wolff, 94 S.W.3d 513, 530 (Tex. 2002).
                                    20
the project sheets requiring BMF to provide Gulf Coast with as-built

drawings after it placed the conduit underground.

     When Epps testified, he didn’t dispute that BMF buried conduit in

the locations specified in the project sheets; instead, he said BMF didn’t

bury the conduit based on the standards required under the parties’

Agreement. But as already noted, the Agreement is not fully integrated—

it doesn’t specify the depths for the lines, whether BMF had to protect

the conduit during its work, or whether BMF was to provide Gulf Coast

with as-built drawings after completing its work.

     Since the terms Epps claims the parties agreed to are not among

the writings in evidence, we must disregard Epps’ testimony criticizing

BMF’s work in reviewing the evidence relevant to the jury’s finding that

BMF substantially performed its obligations under the Agreement. And

when the evidence favoring the jury’s finding of substantial performance

is viewed in the light that favors the judgment, the finding Gulf Coast

seeks to overturn is reasonable given the jury’s discretion to determine

what the Agreement required BMF to do and what constituted a material

breach under a partially integrated contract that involved a project

where BMF buried around 10,000 feet of conduit, a small part of which


                                   21
the jury may have decided that BMF failed to bury at a sufficient depth.

We overrule Gulf Coast’s argument that the evidence is legally

insufficient to support the jury’s answer to the substantial performance

question, Question 7.

     Next, we address Gulf Coast’s argument that the evidence is legally

insufficient to support the jury’s award of $17,409 in damages. Generally,

juries may decide to award damages within the range of evidence the

parties present in the trial when a rational basis exists supporting the

jury’s award. 12 On appeal, “[t]he evidence need not correspond to the

precise amount found by the jury.” 13

     The amount the jury awarded falls within the range of evidence the

parties presented to the jury during the trial. As a reviewing court, we

may not speculate about how the jury arrived at the award. 14 At trial, the

parties presented conflicting testimony about what the Agreement

required, whether BMF complied with the Agreement’s terms, who was




     12Sw.  Energy Prod. Co. v. Berry-Helfand, 491 S.W.3d 699, 713 (Tex.
2016); Gulf States Utils. Co. v. Low, 79 S.W.3d 561, 566 (Tex. 2002).
     13Sam Rayburn Mun. Power Agency v. Gillis, No. 09-16-00339-CV,

2018 Tex. App. LEXIS 5743, at *44-45 (Tex. App.—Beaumont July 26,
2018, pet. denied).
     14Id.

                                    22
responsible for correcting the work that Gulf Coast criticized after BMF

ran the conduit into the holes, and whether what Gulf Coast spent was

reasonable for correcting the work Gulf Coast claimed was deficient.

     We turn to BMF’s evidence first. During the trial, BMF established

that Gulf Coast paid $48,357 for work that BMF performed on the fiber-

optic project before Gulf Coast began disputing the invoices BMF was

submitting to Gulf Coast for its work. Even after Gulf Coast started

complaining about deficiencies in BMF’s work, Gulf Coast allowed BMF

to continue to work on the project. And BMF, based on the work it claimed

to have completed on the project, submitted additional invoices to Gulf

Coast claiming Gulf Coast owed it another $42,593 for laying another

5,782 feet of conduit at Gulf Coast’s request. The $42,593 of unpaid work

is reflected in invoice numbers 105-107. Gulf Coast refused to pay BMF

for $42,593 of work, but not because BMF did not do the work reflected

in those invoices. Instead, Gulf Coast presented evidence in the trial

showing it spent $37,377 to correct what it claimed were deficiencies and

errors in the work BMF did from the time it started working on the

project. While we can’t speculate about exactly how the jury arrived at

its award, we note the jury’s award is substantially less than the $42,593


                                   23
that BMF billed in the invoices that Gulf Coast didn’t pay. And of the

$37,377 that Epps claims Gulf Coast spent to correct what he

characterized as BMF’s nonconforming work, part of the work that

accounts for Gulf Coast’s $37,377 calculation was completed by Gulf

Coast’s own employees. As to the work Gulf Coast’s employees performed,

the jury may have chosen to allocate some or all of the cost of that work

to Gulf Coast rather than BMF given the terms of the partially integrated

Agreement relevant to the issues in dispute, particularly since the

Agreement does not cover all of the disputed issues that the parties asked

the jury to consider when resolving the disputed issues in the trial.

     In the end, by its verdict the jury struck a balance between the

testimony about what the Agreement required and who was responsible

for the problems BMF encountered after it signed the subcontract

agreement with Gulf Coast. 15 Based on the manner the parties conducted

the trial and the evidence the parties introduced, we conclude the record




        Mayberry v. Tex. Dep’t of Agric., 948 S.W.2d 312, 317 (Tex.
     15See

App.—Austin 1997, writ denied).



                                   24
contains legally sufficient evidence to support the jury’s award of $17,409

in damages.

     Last, we turn to Gulf Coast’s factual insufficiency arguments. In

these, Gulf Coast argues the evidence is factually insufficient to support

the jury’s substantial performance finding, Question 7, and damages

award for substantial performance, Question 8. To preserve factual

sufficiency complaints—a complaint that a jury finding is against the

great weight of the evidence, or a complaint about the inadequacy or

excessiveness of damages—the complaining party must raise its

complaint in a motion for new trial. 16 While Gulf Coast did file several

motions after the jury returned its verdict, its post-judgment motions all

asked the trial court to render judgment in Gulf Coast’s favor; none of

Gulf Coast’s motions complain the evidence is factually insufficient to

support the jury’s findings. And in these motions, Gulf Coast never asked

the trial court to award it a new trial.

     We conclude that Gulf Coast failed to preserve its factual

sufficiency arguments for the purposes of having them reviewed on

appeal. We overrule Gulf Coast’s factual insufficiency arguments in


     16See   Tex. R. Civ. P. 324(b)(2), (3), (4).
                                      25
issues one and two. And having now addressed all the arguments that

Gulf Coast raised in its first two issues, we overrule issues one and two.

                              Attorney’s Fees

     In Gulf Coast’s third issue, it argues that because BMF’s recovered

on its claim for substantial performance, it had no right to recover against

BMF on its claim for attorney’s fees. Alternatively, Gulf Coast argues

BMF “contracted away its right to recover attorney’s fees” in the

Agreement.

     Whether a party may recover attorney’s fees is a legal question, so

we review whether attorney’s fees are recoverable under a de novo

standard. 17 “Texas follows the American rule on attorney’s fees, which

provides that, generally, a party may not recover attorney’s fees unless

authorized by statute or contract.” 18 And awards of attorney’s fees are

“limited by the wording of the statute or contract.” 19

     A statute provides a right to recover attorney’s fees based on the

record before us here. Under the Texas Civil Practice and Remedies Code,


     17Holland v.  Wal-Mart Stores, Inc., 1 S.W.3d 91, 94 (Tex. 1999).
     18Rohrmoos   Venture v. UTSW DVA Healthcare, LLP, 578 S.W.3d
469, 484 (Tex. 2019).
      19JCB, Inc. v. Horsburgh & Scott Co., 597 S.W.3d 481, 491 (Tex.

2019).
                                  26
the legislature authorized individuals to recover reasonable attorney’s

fees in addition to the amount of a valid claim and costs when the

individual’s claim is for, among other things, (1) services rendered, (2)

labor performed, (3) materials furnished, or (4) an oral or written

contract. 20 To be awarded attorney’s fees under that statute, however,

the party must prevail on its claim under the statute and recover

damages on its claim. 21

     Under the trial court’s judgment and on appeal, BMF was the

prevailing party under the trial court’s judgment on its substantial

performance claim. Even though claims for substantial performance

presume a quasi-contract theory, BMF’s claim is tied to a written

contract. And the contract required BMF to perform services, labor and

to provide materials to Gulf Coast. Given that Gulf Coast failed to

promptly object to the conflict in the jury’s findings, it may not now

complain of the conflict in the findings. And we hold that the trial court

did not abuse its discretion by awarding BMF attorney’s fees under

section 38.001 of the Texas Civil Practice and Remedies Code when, in


     20Tex. Civ. Prac. & Rem. Code Ann. § 38.001(b).
      21MBM Fin. Corp. v. Woodlands Operating Co., L.P., 292 S.W.3d

660, 666 (Tex. 2009).
                                 27
its discretion, it decided to sign a judgment favoring BMF that made BMF

the prevailing party in the suit. 22

      Last, Gulf Coast argues that under the Agreement it signed with

Gulf Coast, BMF contracted away its right to recover attorney’s fees. Gulf

Coast points to section 14.3 of the Agreement to support its argument, a

paragraph that explains when Gulf Coast may, at its option, terminate

or suspend BMF’s work. Section 14.3 of the Agreement gave Gulf Coast

the right to stop BMF’s work “and take all necessary action to stop cost

commitment and protect any property in [BMF’s] possession which [Gulf

Coast] has or may acquire an interest.” The Agreement then states:

      In any event, the total payments set forth above, together
      with payments made pursuant to this Agreement prior to
      termination shall not exceed the Contract Amount. In no
      event shall [Gulf Coast] be liable for the loss of anticipated
      profits or any special or consequential damages arising from
      said termination. [BMF’s] remedies hereunder shall be
      subject to the remedies provided by Owner to [Gulf Coast,] as
      contained in the terms and conditions of the Prime Contract.




      22See,e.g., Tex. Civ. Prac. & Rem. Code Ann. § 38.001 (stating a
party who prevails on a breach of contract claim is entitled to attorney’s
fees); Weitzul Constr., Inc. v. Outdoor Environs, 849 S.W.2d 359, 366
(Tex. App.—Dallas 1993, writ denied) (noting that “[a] party may recover
attorney’s fees for claims arising out of written contracts or quantum
meruit”).
                                   28
     Once again, we face the same problem we’ve already addressed—

Gulf Coast failed to establish what the Prime Contract says since it failed

to introduce the Prime Contract in the trial. Yet Gulf Coast insists the

that through the above language, BMF waived its statutory right to

recover attorney’s fees from Gulf Coast, a statutory right created by

section 38.001 of the Texas Civil Practice and Remedies Code.23

     To be sure, had the Agreement contained language waiving BMF’s

right to attorney’s fees, we would have no quarrel with Gulf Coast’s claim

that BMF waived its recovery since in Texas a party may “waive

statutory rights including constitutional rights.” 24 But to establish that

a party waived its rights, the record must show the party intentionally

surrendered a right through a contract provision before a court will find

a provision in a contract operates as a waiver of a statutory right. 25




     23Tex.   Civ. Prac. & Rem. Code Ann. 38.001(b).
     24Moayedi    v. Interstate 35/Chisam Rd., L.P., 438 S.W.3d 1, 6 (Tex.
2014).
     25We  note that Gulf Coast pled waiver in its answer and in arguing
waiver, it argues BMF forfeited its right to recover attorney’s fees as a
matter of law.
                                   29
     In Texas, waiver is the “intentional relinquishment of a known

right or intentional conduct inconsistent with claiming that right.”26

When deciding whether the provisions in a contract resulted in waiving

of a party’s right to recover attorney’s fees, the Fifth Circuit Court of

Appeals in a case interpreting Texas law observed that the contract must

“specifically preclude [the claimant’s] statutory claim to an award of

attorney’s fees under Section 38.001.” 27 The provision that Gulf Coast

relies on here doesn’t meet that test.

     Nothing in this record shows that when BMF signed the

Agreement, it intentionally relinquished its statutory rights under

section 38.001 to recovery attorney’s fees. For example, while the

Agreement mentions anticipated profits and consequential damages,

Gulf Coast has not argued that recovering attorney’s fees under a statute




     26Shepherd   v. Ledford, 962 S.W.2d 28, 36 (Tex. 1998) (quoting Sun
Expl. & Prod. Co. v. Benton, 728 S.W.2d 35, 37 (Tex. 1987)).
      27Tex. Nat’l Bank v. Sandia Mortg. Corp., 872 F.2d 692, 701 (5th

Cir. 1989) (interpreting Texas law); see also Bank of Am., N.A. v. Hubler,
211 S.W.3d 859, 865 (Tex. App.—Waco 2006, pet. granted, judgm’t
vacated w.r.m.) (holding that the claimant did not waive her statutory
right to attorney’s fees because the contract provision that the bank
would not be liable “for attorney’s fees incurred,” was “too general to
apprise [the claimant] of what right she [was] relinquishing, namely her
statutory right to attorney’s fees under Chapter 38”).
                                    30
is a consequential damage or that the parties understood it to be a

consequential damage when they entered the Agreement. Because the

arguments Gulf Coast relies on to support its third issue lack merit, its

third issue is overruled.

                              Conclusion

     Having overruled Gulf Coast’s issues, the trial court’s judgment is

     AFFIRMED.



                                            _________________________
                                                 HOLLIS HORTON
                                                      Justice



Submitted on September 1, 2021
Opinion Delivered July 28, 2022

Before Golemon, C.J., Kreger and Horton, JJ.




                                   31